THREADGILL, Acting Chief Judge.
D.H., a juvenile, appeals an order that adjudicates him delinquent and commits him to the Department of Juvenile Justice. We affirm the order to the extent that it adjudicates him delinquent for robbery and battery on a law enforcement officer and commits him to the Department. We-remand, however, for the trial court to conform the order to its oral pronouncement at the adjudicatory hearing.
D.H. was charged with robbery, battery on a law enforcement officer, and obstructing or opposing an officer without violence. The transcript of the adjudicatory hearing reflects that the trial court adjudicated him delinquent on the robbery and battery on a law enforcement officer charges but not guilty on the charge of obstructing or opposing an officer. The case progress abstract properly reflects the adjudications. The order adjudicating and sentencing D.H., however, adjudicates him delinquent without reflecting that he was found not guilty on the obstructing charge. We affirm the adjudications and disposition but remand for the trial court to conform the order to its oral pronouncement.
Affirmed; remanded.
PATTERSON and CASANUEVA, JJ., concur.